Citation Nr: 0422513	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-12 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether the veteran is entitled to receive Department of 
Veterans Affairs (VA) disability compensation and Office of 
Workers' Compensation Programs (OWCP) benefits concurrently.

2.  The validity of an indebtedness due to overpayment of 
compensation benefits and entitlement to a waiver of recovery 
of an overpayment of compensation benefits in the amount of 
$155,230.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Buffalo, New York, 
Regional Office (RO) of VA and a decision by a Committee on 
Waivers and Compromises (Committee) at the Buffalo, New York, 
RO.

The veteran testified at a video teleconference (VTC) in 
March 2004 before the undersigned Veterans Law Judge, who is 
designated by the Chairman of the Board to conduct hearings 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the VTC testimony is associated with the claims file.

The veteran perfected appeals as to both the issue of 
concurrent receipt of benefits and the validity of the 
indebtedness asserted against him by VA.  Therefore, the 
Board has jurisdiction over both issues.


FINDINGS OF FACT

1.  In August 1996, the veteran applied to the Department of 
Labor (DOL) for OWCP benefits under the Federal Employee 
Compensation Act (FECA) and claimed an effective date for 
entitlement of January 19, 1992.

2.  A July 1996 rating decision denied service connection for 
deterioration of lung function due to congenital homozygous 
alpha one antitrypsin deficiency on multiple bases, to 
include as due to exposure to herbicides.  The July 1996 
rating decision also denied entitlement to compensation under 
38 U.S.C.A. § 1151 for deterioration of lung function due to 
congenital homozygous alpha one antitrypsin deficiency.

3.  The veteran perfected an appeal of that determination and 
continued to pursue the appeal until an allowance of the 
benefit sought.

4.  In March 1998, the veteran was awarded OWCP benefits, 
effective January 19, 1992, for chronic obstructive pulmonary 
disease and acute bronchitis.

5.  An April 1999 rating decision granted service connection 
for emphysema due to alpha one antitrypsin deficiency, with 
an evaluation of 100 percent disabling, effective May 16, 
1994.  The veteran appealed the effective date of the award.

6.  The evidence of record, and the law applicable to the 
award and payment of benefits administered by VA, show the 
disability for which the veteran was awarded service 
connection to be the same as that for which he was awarded 
OWCP benefits.

7.  The payment of VA benefits for the period June 1, 1994, 
to July 31, 2000, calculated in the amount of $155,230.00, 
constituted an erroneous award of benefits prohibited under 
applicable law; $111,561.00 of the award did not result from 
VA administrative error.

8.  The veteran's actions in pursuing benefits from both the 
DOL and VA do not rise to the level of fraud, 
misrepresentation, bad faith, or a lack of good faith in his 
dealings with the government, as he was legally entitled to 
pursue them.

9.  The action of the veteran in converting the initial VA 
payment to his personal use with knowledge that he might not 
clearly be entitled to receipt of VA benefits while in 
receipt of OWCP benefits for the disability in question 
contributed to the creation of the overpayment indebtedness 
as reflected in the initial check in the amount of 
$111,561.00.

10.  The collection of any portion of the $111,561.00 debt 
would not deprive the veteran of basic necessities, as his 
monthly income exceeds his monthly expenses and he has liquid 
assets.

11.  Recovery of the $111,561.00 debt would not nullify the 
objective for which the benefits were intended, as the 
veteran retains his OWCP benefits and is still eligible to 
elect receipt of VA benefits.

12.  Failure to make restitution would result in unfair gain 
to the veteran-debtor, at the expense of the government.

13.  The evidence of record does not show that the veteran-
debtor has changed position to his detriment due to his 
reliance upon the receipt of VA benefits.


CONCLUSIONS OF LAW

1.  The veteran received VA compensation benefits for a 
disability for which he also received OWCP benefit payments; 
the overpayment of VA compensation benefits for the period 
June 1, 1994 through April 30, 1999, in the calculated amount 
of $111,561.00 was validly created.  5 U.S.C.A. § 8116(b) 
(West 2002); 38 U.S.C.A. § 5107, (West 2002); 38 C.F.R. §§ 
1.911, 3.708 (2003).

2.  Overpayment of VA benefit payments in the amount of 
$43,669.00 was due to VA administrative error.  38 C.F.R. §§ 
1.911 (2003).

3.  Recovery of the overpayment of VA compensation benefits 
in the calculated amount of $111,561.00 would not be contrary 
to the standard of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.965 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA).

This case began prior to the enactment of the VCAA.  The 
VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
issue of whether the veteran is entitled to receive benefits 
under the OWCP and VA concurrently arose as a result of the 
RO informing the veteran that payment of his VA benefits were 
stopped, effective June 1, 1994.  This issue did not arise in 
response to an application for benefits by the veteran.  It 
is an application for a benefit administered by VA which 
triggers the notice requirements of the VCAA.  See 
38 U.S.C.A. § 5301(a) (West 2002).  Further, there are notice 
provisions specific to these type actions.

In a letter dated in August 2000, the RO acknowledged the 
veteran's having informed VA that he was receiving benefits 
from the OWCA under FECA, and that federal regulations 
prohibited concurrent payment of VA disability compensation 
based on service connection for the same disability.  The 
August 2000 letter informed the veteran that the adjustment 
would create an overpayment, and that he was allowed to elect 
VA benefits instead of FECA benefits.  The letter also 
informed the veteran that if he had evidence that he no 
longer was in receipt of FECA benefits, he should submit it.  
He was informed of his right to a personal hearing and to 
representation.

The Board finds that the August 2000 letter provided adequate 
notice to the veteran of the proposed action to stop his VA 
compensation benefits.  It also apprised the veteran of his 
right to submit evidence as well as to appear at a personal 
hearing, and that the RO would consider all information 
submitted.  In response, the veteran submitted extensive 
materials on which he relied to assert that he was service 
connected for a different disability than that for which he 
receives FECA benefits.  The RO conducted a personal hearing 
with the veteran in June 2002.  The Board also finds that the 
RO provided adequate assistance to the veteran is developing 
the issue, as all of the submissions of the veteran are 
associated with the case file and were considered by the RO.

As concerns the debt and debt waiver issue, in the Court of 
Appeals For Veterans Claims decision of Barger v. Principi, 
16 Vet. App. 132 (2002), the majority concluded the VCAA 
notice and assistance requirements are not applicable to 
waiver of recovery of claims against the United States under 
38 U.S.C.A. § 5302(a), as the statute contains its own notice 
provisions, and the VCAA addresses matters relevant to a 
different chapter of Title 38.  Barger v. Principi, 16 Vet. 
App. at 138; but see Barger v. Principi, 16 Vet. App. 132, 
138-139 (Kramer, C.J., dissenting).

The Board notes that VA's obligations under the VCAA are 
keyed by a claimant's application for a benefit administered 
and paid by VA.  See 38 C.F.R. §§ 5100, 5103(a) (West 2002).  
The procedure in the instant case had its inception via a 
demand by VA on the veteran, as opposed to the veteran filing 
for a benefit.  While one may argue that a waiver of an 
indebtedness is a benefit to a debtor, the request, or 
application, for a waiver flows from the initial demand by VA 
under established procedures for collecting an indebtedness.

The Board finds that, as concerns both issues, the RO 
complied with the notice procedures for indebtedness cases, 
as the veteran was advised of the steps of the applicable 
procedure, his entitlement to a personal hearing, and his 
appellate rights.  The many submissions of the veteran are 
associated with the case file and were considered by the RO.  
See 38 C.F.R. § 1.911 (2003).  The Board finds the case is 
fully developed.

I.  Concurrent receipt of OWCP and VA benefits.

Factual background.

Although the veteran's case file consists of eight volumes, 
only a relatively brief synopsis is necessary to encapsulate 
the core issue of his case, as concerns the issue of 
concurrent receipt of benefits.  In May 1994, the veteran 
applied to the RO to reopen a previously denied claim for 
service connection for a pulmonary condition.  A July 1996 
rating decision denied service connection for deterioration 
of lung function due to congenital homozygous alpha 
antitrypsin deficiency on multiple bases, to include as due 
to exposure to herbicides.  The July 1996 rating decision 
also denied entitlement to compensation under 38 U.S.C.A. 
§ 1151 for deterioration of lung function due to congenital 
homozygous alpha antitrypsin deficiency.  The veteran 
perfected an appeal of the July 1996 rating decision and 
pursued it until an allowance of the benefit was granted.

The veteran formerly worked for the U.S. Postal Service.  In 
August 1996, by virtue of his status of a former postal 
employee, the veteran applied under FECA for OWCP benefits 
and claimed an effective date of January 19, 1992, for the 
benefits sought.  In March 1998, the veteran was awarded OWCP 
benefits, effective January 19, 1992, for chronic obstructive 
pulmonary disease (COPD) and acute bronchitis.

An April 1999 rating decision granted service connection for 
emphysema due to alpha one antitrypsin deficiency, with an 
evaluation of 100 percent disabling, effective May 16, 1994.  
The veteran appealed the effective date of the award.  An 
August 2000 rating decision granted an effective date of 
December 23, 1993.

In a letter dated May 15, 1999, the veteran informed the RO 
that he received OWCP benefits but for a separate disability, 
temporary acceleration of COPD.  In a May 10, 1999, letter, 
the provided a similar notice to DOL and advised that VA had 
awarded benefits and quoted the grant paragraph from the 
April 1999 rating decision.

In a letter dated in August 2000, the RO acknowledged it was 
informed that the veteran also was in receipt of OWCP 
benefits and that those benefits were for the same disability 
as the one for which the veteran was service connected.  The 
August 2000 letter informed the veteran that the situation 
had created an overpayment, and that his VA benefit payments 
were stopped retroactively, effective June 1, 1994.

In multiple voluminous submissions, his testimony at the RO 
hearing and VTC, and via his representative's written 
submissions on his behalf, the veteran has maintained his 
contention that the disability for which he was granted OWCP 
benefits, be it for COPD or asthma, is in fact a different 
disability than emphysema, for which he was service 
connected.  One private expert medical opinion submitted by 
him sufficiently crystallizes the essence of the veteran's 
appeal.

In a December 2003 private report, G.M.T., MD, a professor of 
medicine and director of a center for patients with alpha one 
antitrypsin deficiency, rendered his opinion on the issue.  
Dr. T briefly reviewed the veteran's medical history from his 
perspective, and opined that the veteran's alpha one 
antitrypsin deficiency predisposed him to emphysema, which 
was aggravated by the environment in which the veteran served 
his active service.  Dr. T also explained that the veteran's 
condition also is affected by bronchial asthma and chronic 
bronchitis, which are distinguishable from the veteran's 
pulmonary emphysema.  Dr. T explained that emphysema results 
from the destruction of alveolar portions of the lung, 
whereas bronchial asthma is a different disease, in that it 
affects the bronchi through immune mechanisms which create an 
inflammatory state of the bronchial walls.  The primary 
distinction between bronchial asthma and emphysema, as 
related by Dr. T, is that asthma manifests via episodic 
rather than continuous bronchial obstruction.  Dr. T opines 
that, because emphysema is a destructive process of alveolar 
containing parts of the lung and asthma is not a destructive 
process, the two conditions are separate diagnostic entities.

In addition to Dr. T's report and other treatises submitted 
by the veteran, the veteran also asserts that the fact that 
there are different VA diagnostic codes for bronchitis and 
emphysema is further evidence that they are separate 
disabilities and, therefore, he is eligible to receive both 
OWCP and VA benefits.

A January 2003 VA medical report by a pulmonary care provider 
reflects that chronic bronchitis, emphysema, and asthma, all 
result in the disease state of COPD and are essentially the 
same for VA benefits purposes.




Analysis.

Applicable regulatory criteria provide that, where a person 
is entitled to compensation from the Office of Workers' 
Compensation Programs based upon civilian employment and is 
also entitled to compensation or dependency and indemnity 
compensation under laws administered by the Department of 
Veterans Affairs for the same disability or death, the 
claimant will elect which benefit he or she will receive.  
On or after September 13, 1960, an award cannot be approved 
for payment of compensation or dependency and indemnity 
compensation concurrently with compensation from the Office 
of Workers' Compensation Programs in such instances and an 
election to receive benefits from either agency is final.  
See §3.958.  There is no right of reelection.  (5 U.S.C. 
8116(b))  A child who is eligible for dependency and 
indemnity compensation or other benefits independent of the 
surviving spouse's entitlement may receive such benefits 
concurrently with payment of FECA benefits to the surviving 
spouse.  38 C.F.R. § 3.708(b)(1) (2003).

There is no prohibition against payment of benefits under 
the Federal Employees' Compensation Act concurrently with 
other benefits administered by the Department of Veterans 
Affairs when such benefits are not based on the same 
disability or death.  38 C.F.R. § 3.708(b)(2) (2003).  Any 
award approved prior to September 13, 1960, authorizing 
Department of Veterans Affairs benefits concurrently with an 
award of benefits under the Federal Employees' Compensation 
Act based on a finding that the same disability or death was 
due to civilian employment is not affected by the 
prohibition against concurrent awards contained in 5 U.S.C. 
8116(b).  38 C.F.R. § 3.958 (2003).

Limitations on right to receive compensation:  
 
While an employee is receiving compensation under this 
subchapter, or if he has been paid a lump sum in commutation 
of installment payments until the expiration of the period 
during which the installment payments would have continued, 
he may not receive salary, pay, or remuneration of any type 
from the United States, except-- 
   (1) in return for service actually performed; 
   (2) pension for service in the Army, Navy, or Air Force; 
   (3) other benefits administered by the Department of 
Veterans Affairs unless such benefits are payable for the 
same injury or the same death; and 
   (4) retired pay, retirement pay, retainer pay, or 
equivalent pay for service in the Armed Forces or other 
uniformed services.

5 U.S.C.A. § 8116(a) (West 2004). 
  
An individual entitled to benefits under this subchapter 
because of his injury, or because of the death of an 
employee, who also is entitled to receive from the United 
States under a provision of statute other than this 
subchapter payments or benefits for that injury or death 
(except proceeds of an insurance policy), because of service 
by him (or in the case of death, by the deceased) as an 
employee or in the armed forces, shall elect which benefits 
he will receive.  The individual shall make the election 
within 1 year after the injury or death or within a further 
time allowed for good cause by the Secretary of Labor.  The 
election when made is irrevocable, except as otherwise 
provided by statute. 
 
5 U.S.C.A. § 8116(b) (West 2004). 

The Board finds that the disability for which the veteran is 
in receipt of OWCP benefits is the same as that for which 
the April 1999 rating decision granted service connection, 
and he cannot collect both OWCP and VA benefit payments.  
The Board notes Dr. T's opinion and finds that his December 
2003 report and the January 2003 VA report are not in 
conflict with each other.  While Dr. T explains the 
different ways in which emphysema, bronchial asthma, and 
chronic bronchitis, manifest, and the different long-term 
impact each may have, Dr. T does not in fact opine that they 
are anything other than a manifestation of a pulmonary 
obstructive disease, which is the functional loss at issue.  
There also is the matter of the applicable VA regulations 
and the authority granted the Secretary of Veteran's Affairs 
(Secretary) by Congress to determine how VA benefits are 
administered and granted.

The veteran correctly observes that chronic bronchitis, 
bronchial asthma, and emphysema, are individually evaluated 
under separate diagnostic codes (DCs).  See 38 C.F.R. 
§ 4.97, DCs 6600, 6602, 6603 (2003).  The veteran overlooks, 
however, how benefits are impacted when these conditions 
manifest together.  The applicable regulatory criteria for 
rating respiratory conditions provide:

Rating coexisting respiratory conditions.  Ratings 
under diagnostic codes 6600 through 6817 and 6822 
through 6847 will not be combined with each other.  
Where there is lung or pleural involvement, 
ratings under diagnostic codes 6819 and 6820 will 
not be combined with each other or with diagnostic 
codes 6600 through 6817 or 6822 through 6847.  A 
single rating will be assigned under the 
diagnostic code which reflects the predominant 
disability with elevation to the next higher 
evaluation where the severity of the overall 
disability warrants such elevation. . . . 

38 C.F.R. § 4.96(a) (2003).  (Emphasis added).

As is readily apparent, while all three conditions may 
manifest in a different manner, they are deemed to be the 
same disability, which is a pulmonary obstructive disease.  
That is, the functional loss of the respiratory system is 
the disability for which the benefit is awarded.  Thus, in 
light of the fact that the veteran receives benefit payments 
from OWCP, be it for bronchitis, bronchial asthma, or COPD, 
a grant of service connection by VA for emphysema 
constitutes the same functional disability, as emphysema 
also is an obstructive pulmonary condition.

This is entirely consistent with the broad mandate granted 
the Secretary to determine how VA benefits will be 
administered.  See Wanner v. Principi, 370 F.3d 1124 (Fed. 
Cir. 2004).  The U.S. Court of Appeals For The Federal 
Circuit, in Wanner, recognized that Congress granted the 
Secretary exclusive discretion to adopt the VA rating 
schedule and excluded that discretion from judicial review, 
except for constitutional challenges.  Id., at 1131.  Thus, 
applicable VA regulatory criteria mandate a finding that the 
veteran may not receive concurrent benefit payments from 
OWCP for COPD and bronchitis and from VA for emphysema, as 
they are for the same disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.708, 4.96 (2003).
There is no record in the case file that the veteran has in 
fact elected whether he prefers to receive benefits from 
OWCP or from VA.  As far as can be determined, he retains 
that option, should he desire to exercise it.  38 C.F.R. 
§ 3.708(b)(1) (2003).

In light of the fact that the Board finds that the veteran 
improperly received concurrent benefit payments, the Board 
now considers the issue of the validity of the debt and the 
propriety of a waiver.

II.  Validity of the debt.

The veteran asserts that the creation of the overpayment in 
the amount of $155, 230.00, was the result of administrative 
error by VA and is therefore invalid.  He relies on 
constructive and actual notice to VA that he was receiving 
OWCP benefits.  Therefore, the veteran argues, the 
overpayment is VA's fault.  The veteran asserts in the 
alternative that, if the debt is deemed valid, it should be 
waived.

Factual background.

As noted, in a letter dated in September 2000, the VA Debt 
Management Center provided the veteran notice of the debt 
for overpayment and requested payment.  The veteran disputed 
the debt, and via submission of a Financial Status Report 
received in February 2001, also requested waiver of the 
indebtedness.  In February 2001, the veteran's request was 
referred to a RO committee.  In February 2003, the committee 
denied the waiver.

The committee determined that, while there was no evidence 
of fraud, bad faith, or misrepresentation, on the part of 
the veteran, he was at fault in the creation of the 
overpayment, in that he knew, or could have known with the 
exercise of reasonable care, that he was prohibited from 
receiving duplicate benefits for the same disabling 
condition.  The committee determined that it would not be 
against equity and good conscience to collect the 
overpayment.

The veteran's testimony at the RO hearing and VTC conference 
relates his view of how the RO had at least constructive 
notice of his OWCP benefit payments as early as 1996, as 
shown by documents submitted by the veteran.  A letter dated 
July 7, 1998, from the veteran to the VA hospital in 
Syracuse, New York, details the veteran's perspective of his 
efforts to ensure that the costs for his bi-weekly 
treatments for alpha one antitrypsin deficiency were first 
billed to OWCP.  The letter references a copy of the OWCP 
award letter as enclosed.

An October 16, 2000, letter from a Medical Care Collection 
Fund supervisor at the Syracuse, New York, VA medical 
facility to the veteran acknowledges that the veteran 
informed the facility billing office of his FECA case in 
1996.

The RO, in a letter dated April 26, 1999, informed the 
veteran of the April 1999 rating decision, which granted 
service connection for emphysema, with an evaluation of 100 
percent, effective May 16, 1994.  An audit report provided 
the veteran reflects that his initial check, in the amount 
of $111,561.00, was issued for the period through April 30, 
1999.  Subsequent checks were issued in July 1999, twice, 
November 1999, and July 2000, for a total amount of 
$155,230.00.

In a letter dated May 15, 1999, the veteran informed the RO 
that he was in receipt of OWCP benefits.  The letter also 
relates that the OWCP benefits are for acceleration COPD, the 
benefits were effective as of January 19, 1992, and that the 
injuries for which he received the OWCP benefits are 
different than those he sustained in active service.  The 
letter also provides the address where the veteran's OWCP 
records may be obtained.

The August 2000 RO letter informed the veteran that it had 
determined that he was receiving concurrent benefits, and 
that his VA benefits were stopped retroactively to June 1, 
1994.  In a separate August 2000 letter, the RO informed OWCP 
that VA had terminated the veteran's VA benefits 
retroactively to June 1, 1994, and listed the payments VA 
made to the veteran.



Analysis.

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  VA 
shall notify the debtor in writing of the exact amount of the 
debt; the specific reasons for the debt, in simple and 
concise language; and of his or her right to informally 
dispute the existence or amount of the debt, as well as to 
request waiver of collection of the debt; and that these 
rights can be exercised separately or simultaneously.  If the 
debtor writes to VA and questions whether he or she owes the 
debt or whether the amount is accurate, VA will, as 
expeditiously as possible, review the accuracy of the debt 
determination, and if the resolution is adverse to the 
debtor, he or she may also request waiver of collection.  38 
C.F.R. § 1.911 (2003).  As discussed above, the Board finds 
that VA has complied with these requirements, as well as 
assisted the veteran with obtaining all relevant records.

As concerns the validity of the debt, the Board's 
determination that the disability for which the veteran was 
paid VA benefit payments was the same as that for which he 
receives OWCP benefit payments effectively determines the 
validity of the debt, in that, as a matter of law and 
applicable regulations, the veteran is not entitled to both.  
5 U.S.C.A. § 8116(a) (West 2004); 38 C.F.R. § 3.708 (2003).  
The Board further finds that there was no administrative 
error on the part of VA, as concerns the initial payment of 
$111,531.00.

The Board disagrees with and rejects the veteran's assertion 
that administrative error may be found on the basis of 
constructive notice to the RO that he was receiving OWCP 
benefit payments.  First, the veteran is attempting to impute 
constructively to the RO, knowledge which was uniquely within 
his knowledge and which he could have notified the RO of at 
any time while he was pursuing his claim for service 
connection for his pulmonary disability.  Second, the RO had 
no reason to know of the correspondence that he had with a VA 
medical center concerning the costs of medical treatment.  
The Board notes that VA medical facilities are under of the 
Veterans Health Administration (VHA), whereas the RO is under 
the Veterans Benefits Administration (VBA).  Therefore, it 
would not be reasonable to charge the RO with knowledge of 
administrative matters such as medical collection funds 
activity which are routine daily concerns of VHA, and which 
clearly are not within VBA's responsibility.  Finally, until 
April 1999, the veteran was not entitled to VA disability 
benefit payments, as his only service-connected disability 
was evaluated as non-compensable.  Thus there had been no 
payments made.  Therefore, the Board finds no duty on the 
part of the RO to have known that the veteran was receiving 
OWCP payment benefit payments.

On the other hand, the veteran's actual notice to the RO in 
the form of his May 15, 1999, letter, which was received by 
the RO on May 17, 1999, must be accorded due weight.  The 
Board discerns nothing in the case file which serves to 
account for the period between May 17, 1999, and August 2000, 
when the RO acknowledged the veteran's letter and informed 
him that his benefit payments had been stopped.  In the 
interim, an additional overpayment of $43,669.00 was created.  
In light of the fact that the veteran had notified the RO of 
his receipt of OWCA benefit payments over one year earlier, 
the Board does not deem it reasonable to hold him accountable 
for the payments made after the initial check, which totaled 
$43,669.00.  Thus, they in effect are due to administrative 
error on VA's part in not timely stopping payment once notice 
was given.  Collection of that part of the overpayment is 
therefore waived.  The Board now considers whether the 
overpayment created by initial payment of $111,561.00 should 
be waived.

III.  Propriety of waiver of the debt.

Factual background.

The facts set forth in Part II are incorporated here by 
reference.  Further, the veteran's financial status report 
reflects that his monthly income exceeds his reported monthly 
expenses, and he reports assets valued in excess of 
$200,000.00, of which only $20,000.00 represent depreciable 
assets.

Analysis.

The provisions of 38 U.S.C.A. § 5302(c) (West 2002), prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver."  
Similarly, 38 C.F.R. § 1.965(b) (2003), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  A debtor's 
conduct is deemed to constitute bad faith "if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  A debtor exhibits lack of good faith 
where the debtor's conduct shows an "absence of an honest 
intention to abstain from taking unfair advantage of 
the...Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence."  38 C.F.R. § 1.962(b) (2002).

As noted above, the Committee found the veteran to be free 
from fraud, misrepresentation, or bad faith.  The Board must 
render an independent determination in this regard.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994). The Board 
discerns no evidence in the claim file of any intent to 
deceive or to seek unfair advantage by the veteran in the 
creation of the indebtedness.  Thus, the Board, as did the 
Committee, finds a waiver is not precluded by operation of 
law or regulation.  See 38 C.F.R. § 1.965b) (2003).  The 
Board now will test the evidence of record to determine if a 
waiver is appropriate.

The applicable standard for the Board to apply is whether 
recovery of the indebtedness at issue would be against the 
principles of equity and good conscience. 38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965 (2003).  In the 
evaluation of whether equity and good conscience necessitate 
a favorable waiver decision, the Board must consider all of 
the specifically enumerated elements applicable to a 
particular case.  See Ridings v. Brown, 6 Vet. App. at 546.

They are: (1) whether actions of the debtor contributed to 
the creation of the debt, (2) whether collection would 
deprive the debtor or the debtor's family of basic 
necessities, (3) whether recovery of the debt would nullify 
the objective for which benefits were intended, (4) whether 
failure to make restitution would result in unfair gain to 
the debtor, and (5) whether the debtor has changed position 
to his detriment due to his reliance upon the receipt of VA 
benefits.  Additionally, the adjudicator must conduct a 
"balancing of the faults," weighing the fault of the debtor 
against any fault attributable to VA.  38 C.F.R. § 1.965(a) 
(2003).

The veteran-debtor's actions.  The evidence of record shows 
the veteran to have been in receipt of OWCP benefit payments 
since 1998.  As set forth above, the initial VA payment to 
the veteran was for the period from the effective date of his 
award of service connection through April 30, 1999.  The 
evidence of record clearly supports an inference that the 
veteran had received the initial VA check in the amount of 
$111,561.00, and converted it to his personal use, when he 
forwarded his May 15, 1999, letter informing the RO of his 
OWCP benefits.  The May 15, 1999, letter, as reflected by his 
assertion that his OWCP benefit payments were for a different 
"injury" or disability, also clearly shows the veteran's 
prior knowledge that he could not receive duplicate benefits 
for the same disability.

Balancing of fault.  The Board has already excluded the 
amount of the overpayments determined to be the fault of VA.  
As concerns the remaining amount of $111,561.00, the Board 
duly notes that, in light of the facts of the veteran's 
claim, the overpayment status was instantaneous from the 
moment the veteran was awarded service connection.  
Nonetheless, as noted above, the veteran was uniquely aware 
of the prohibition against duplicate benefits, and that he 
could have notified the RO of his OWCP benefit payments at 
anytime prior to May 15, 1999.  The evidence shows that, in 
addition to converting the $111,561.00 to his personal use 
with knowledge of the prohibition against dual payments and 
the potential applicability of that prohibition to his case, 
the veteran consciously pursued a strategy to demonstrate 
that the disabilities were not in fact the same so that he 
could receive benefit payments from both OWCP and VA.

The Board recognizes the veteran's legal and moral 
entitlement to pursue this strategy.  On the other hand, the 
Board finds that the veteran had no reasonable basis to 
conclude that it was a foregone conclusion that his strategy 
and assertions would prevail, especially in light of the 
published VA regulations.  See 38 C.F.R. § 4.96 (2003).  As 
such, the veteran should not be heard to now complain that 
the overpayment debt which resulted from his action is 
invalid or should be waived.  In light of his ongoing receipt 
of OWCP benefit payments, it would not have imposed a 
hardship for him to at least have inquired into the matter 
with the RO before converting the $111,561.00 to his personal 
use.

Undue hardship.  The Board finds no evidence that collection 
of the debt will deprive the veteran of basic necessities.  
As noted, his monthly income exceeds his monthly expenses and 
he has a significant amount of valuable and liquid assets.  
Further, the veteran still receives his OWCP benefit 
payments.

Defeat the purposes of benefits.  The Board finds that a 
denial of the requested waiver will not nullify the objective 
for which benefits were intended.  In fact, in this case a 
denial will uphold and enforce the purpose for which benefits 
are awarded.  The law clearly prohibits the receipt of dual 
benefit payments for the same disability.

Unjust enrichment.  The Board finds that a failure to make 
restitution would result in unjust enrichment to the veteran-
debtor.  The veteran has received the full and free use and 
benefit of undeserved cash benefits in excess of $100,000.00 
in addition to the OWCP benefits he has received and, still 
receives, for the same disability.  To extinguish the 
responsibility to repay the duplicate VA benefits which the 
veteran knowingly opted to retain, with knowledge the 
potential consequences, would be to reward his actions and 
increase the amount of his unjust enrichment.

Changing position to one's detriment.  The evidence does not 
show that the veteran-debtor has changed position to his 
detriment in any respect due to his reliance upon the receipt 
of VA benefits.  The fact that he may have used the duplicate 
benefits to pay medical or other expenses does not constitute 
detrimental reliance.

The Board has balanced all of the applicable factors, and has 
specifically considered the veteran's fault in the creation 
of the overpayment, in that, he knew he could not lawfully 
receive duplicate benefit payments for the same disability 
and that he consciously opted to retain VA benefit payments 
while knowing that he was in receipt of OWCP benefits without 
first ensuring that to do so would not constitute duplicate 
receipt of benefits.  Therefore, after assessing the 
veteran's financial situation, the Board finds that recovery 
would not be contrary to equity and good conscience.


ORDER

Entitlement to receive VA disability compensation for 
emphysema and OWCP benefits for bronchial asthma and chronic 
bronchitis, concurrently, for the period in question is 
denied.

The amount of $43,669.00 of the total overpayment of benefits 
is due to administrative error on the part of VA, recovery of 
this portion of the overpayment is waived, and to that extent 
the appeal is granted.

Indebtedness due to the overpayment of VA benefits in the 
amount of $111,561.00 is valid, and to that extent the appeal 
is denied.

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the calculated amount of $111,561.00 
is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



